          Case 2:06-cv-01264-KJD-DJA Document 124 Filed 09/10/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      KITRICH A. POWELL,                             Case No. 2:06-cv-01264-KJD-DJA
5
            Petitioner,
6                                                    ORDER GRANTING
             v.                                      MOTION FOR EXTENSION OF TIME
7                                                    (ECF NO. 123)
8     WILLIAM GITTERE, et al.,
9           Respondents.
10

11

12         In this capital habeas corpus action, on April 13, 2021, the petitioner, Kitrich A.
13   Powell, represented by appointed counsel, filed a Motion to Stay (ECF No. 108). The
14   respondents were due on September 9, 2021, to file a supplemental response to that
15   motion. See Order entered August 26, 2021 (ECF No. 122) (14 days for supplemental
16   response).
17         On September 9, 2021, Respondents filed a motion for extension of time (ECF
18   No. 123), requesting a 4-day extension of time, to September 13, 2021, to file their
19   supplemental response to Petitioner’s motion for stay. Respondents’ counsel states that
20   the extension of time is necessary because of his obligations in other cases. Petitioner
21   does not oppose the motion for extension of time.
22         The Court finds that the motion for extension of time is made in good faith and
23   not solely for the purpose of delay, and that there is good cause for the extension of
24   time requested.
25         IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
26   Time (ECF No. 123) is GRANTED. Respondents will have until and including
27   September 13, 2021, to file their supplemental response to Petitioner’s motion for stay
28   (ECF No. 108).
                                                 1
          Case 2:06-cv-01264-KJD-DJA Document 124 Filed 09/10/21 Page 2 of 2




1          IT IS FURTHER ORDERED that, in all other respects, the schedule for

2    supplemental briefing of the motion for stay set forth in the Order entered

3    August 26, 2021 (ECF No. 122) will remain in effect.

4

5                     10           September
           DATED THIS ___ day of ______________________, 2021.
6

7
                                              KENT J. DAWSON,
8                                             UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
